—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered January 8, 1999, which denied his objections to an order of the same court (Crosson, H.E.), dated October 26,1998, which, after a hearing, dismissed his petition for a downward modification of child support.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court did not improvidently exercise its discretion in admitting a decision of the Social Security Administration as some evidence, but not prima facie evidence, of the facts contained therein (see, Cramer v Kuhns, 213 AD2d 131, 136; Kaiser v Metropolitan Tr. Auth., 170 Misc 2d 321, 326; cf., CPLR 4520). Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.